Title: Thomas Jefferson to James Oldham, 1 May 1817
From: Jefferson, Thomas
To: Oldham, James


          
            Dear Sir
            Monticello
May 1. 17.
          
          I have occasion for 100. feet of Mahogany to work up into commodes or chests of drawers, one half to be fine, the other half of second rate. your kindness heretofore in executing these little commissions for me encourages me to ask the favor of you to procure this for me. mr Gibson, on sight of this letter will be so kind as to pay the amount, and I will direct a boatman to call on you for it. I believe the stuff for these purposes should be inch thick. your I have recieved my supply of glass from Boston.   with my apologies for this trouble accept the assurance of my great esteem and respect.
          Th Jefferson
        